                 Case 1:19-cr-00297-UNA Document 3 Filed 08/13/19 Page 1 of 1

U.S. Depaitmentofjustice                                                                 FILED IN CHAMBERS
United States Attorney
                                                                                             U.S.D.C. Atlanta


                           IN THE UNITED STATES DISTRICT COURT                              AUG 132019
                             FOR THE NORTHERN DISTRICT OF GEORGIA
                                                                                  JAMES N. HATTEN, Cler
                                                                                  By:
UNITED STATES OF AMERICA                                        Indictment/Information




Todd Chrisley, a/k/a Michael Todd Chrisley
                                                           .19-CR- 297
Agent to Arrest




                                                PRAFCIPE

    The Clerk is hereby directed to issue a warrant for arrest, certified copy (copies) of
indictment attached, returnable instanter, in the above-stated case.




Filed In Clerk’s Office, this     ________    day of       20
                                                                —ISSUED AV~O DELIVERED
                                                                  TO U.S. MARSHAL

                                                                  BY:
                                                                                        PEPLITY &.FR?~
                               Deputy clerk


                                                                                  Form No. tJSA.194
                                                                                     (Rev. 08/06/87)
                                                                                   N.D.Ca. 08/26 94
